The question at issue here is the right of appellant to an exemption from taxes. A review and discussion of the factual situation, considered upon certiorari to the Supreme Court, is contained in the opinion of that court. The writ of certiorari
brought to the Supreme Court the judgment of the state board of tax appeals affirming the Essex county board of taxation in its denial of the exemption claimed. The Supreme Court held that the question was one of fact; declined to reverse the action of the state board of tax appeals and dismissed the writ. With this we are in accord.
We have carefully studied the testimony, the arguments advanced by appellant and the authorities relied upon by appellant, but, viewed in the aspect most favorable to appellant, the evidence adduced below tended to support the conclusion that, as of the date of the assessment, Dana College was conducted as a commercial enterprise and the findings below, based upon conflicting evidence, cannot be disturbed here.
We are not to be understood as adopting the view expressed in the opinion of the Supreme Court that incidents in proof which occurred after the assessment date tended to establish *Page 531 
that appellant is now in the exempt class. This conclusion is entirely outside the scope of the issue here presented.
With this modification, the action of the Supreme Court in dismissing the writ of certiorari is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 13.
For reversal — None.